SCHWARTZ, Chief Judge.
We reverse Jackson’s convictions because, over objection, an investigating police officer was permitted to recount that defendant had “an arrest record and was recently released from prison.” See McGuire v. State, 584 So.2d 89 (Fla. 5th DCA 1991); McCall v. State, 463 So.2d 425 (Fla. 3d DCA 1985); Houston v. State, 360 So.2d 468 (Fla.3d DCA 1978); Perkins v. State, 349 So.2d 776 (Fla. 2d DCA 1977). The other evidence of guilt consisted entirely of non-conclusive eyewitness identification so we cannot say that the error was harmless, State v. DiGuilio, 491 So.2d 1129 (Fla.1986), and a new trial is therefore required.
Reversed.